DETAILED ACTION
Response to Amendments/Arguments
Claims 1-11 are pending.  Claims 1, 4, 5 and 7-10 have been amended.  Claim 11 is new.  Applicant’s amendments to the claims have overcome each 112 rejection lodged in the previous office action.  The amendments also remove the 112(f) interpretation of Claim 8.  
Applicant’s arguments, see pages 5-8, filed 8/9/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bosen (US 7193341).

Specification
The abstract of the disclosure is objected to because it contains reference numerals.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-6 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bosen et al. (US 7193341), hereinafter: “Bosen”.
In Reference to Claim 1
Bosen teaches:
A boil-off gas compressor(Fig 2) for LNG-fueled vessels using LNG as fuel for propulsion engines of the LNG-fueled vessels(interpreted as intended use), the boil-off gas compressor comprising: 
a compressor housing(7,7’);
an impeller(2, 2’) housed int eh compressor housing(Fig 2) and configured to rotate to compress combusting boil-off gas(“cold gas”; Col 1, ll. 21-29; Col 3, ll. 15-20); 
a motor housing(8);
a motor(3) housed in the motor housing(Fig 2) and configured to drive the impeller(Col 3, ll. 59-62)); 
a rotational shaft(1) connecting the motor and the impeller and configured to transmit rotation driving force of the motor to the impeller(Col 3, ll. 59-62); and
a bearing(9) configured to support the rotational shaft(Fig 2; Col 1, ll. 18-22), 
wherein the compressor housing is integrally formed with the motor housing(because the compressor housing and the motor housing are connected; Col 3, l. 23), they are integrally formed with one another as a complete unit; further this is a product-by-process limitation MPEP 2113) , and the motor housing is configured to receive the combustible boil-off gas leaked from the compressor housing(via 15, 16, 17; Col 3, ll. 33-45) such that the combustible boil-off gas received in the motor housing causes a pressure inside the motor housing to be higher than atmospheric pressure and inhibit external oxygen that would have caused explosion from flowing into the motor housing(Col 3, ll. 50-62).
Further, the limitation “wherein the compressor housing is integrally formed with the motor housing”, is a product-by-process limitation.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In the instant case, because the compressor housing and the motor housing are connected, they are integrally formed with one another as a complete unit. 
In Reference to Claim 3
Bosen teaches:
The boil-off gas compressor according to claim 1(see rejection of claim 1 above), wherein the bearing is a self-lubricating type bearing not using lubricant oil(magnetic bearing; Col 2, ll. 18-24).
In Reference to Claim 4
Bosen teaches:
The boil-off gas compressor according to claim 1(see rejection of claim 1 above), further comprising a secondary compressor housing(7’) and a secondary impeller(2’) housed in the secondary compressor housing(Fig 2), wherein the impeller and the compressor housing are disposed at one of both sides of the motor housing, and the secondary impeller and the secondary compressor housing are disposed at the other of both sides of the motor housing(as shown in Fig 2, an impeller 2 and a corresponding compressor housing 7 are disposed at one side of the motor housing 8 and secondary impeller 2’ and corresponding secondary housing 7’ are disposed at the other side of the motor housing 8).
In Reference to Claim 6
Bosen teaches:
The boil-off gas compressor according to claim 1(see rejection of claim 1 above), wherein: 
the rotational shaft extends into the compressor housing through a partition wall(11) between the motor housing and the compressor housing(Fig 2); and 
the compressor housing communicates with the motor housing through a gap(18) between the rotational shaft and the partition wall(at bearings 9 there exists gaps between the partition wall and the shaft during operation) to allow the boil-off gas to flow from the compressor housing to the motor housing(interpreted as a functional limitation).
The limitation, “to allow the boil-off gas to flow from the compressor housing to the motor housing” is a functional limitation. In short, the claimed invention does not differ from the prior art in any physical structural manner. It has been held that “While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); MPEP 2114.
In Reference to Claim 7
Bosen teaches:
The boil-off gas compressor according to claim 6(see rejection of claim 6 above), 
wherein the partition wall between the motor housing and the compressor housing is provided with an insulating member(Col 3, ll. 25-27).
In Reference to Claim 11
Bosen teaches:
The boil-off gas compressor according to claim 1(see rejection of claim 1 above), wherein the interior of the motor housing is filled with the combustible boil-off gas(Col 3, ll. 30-55).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bosen in view of Hill et al. (US 6579078), hereinafter: “Hill”.
In Reference to Claim 2
Bosen teaches:
The boil-off gas compressor according to claim 1(see rejection of claim 1 above), wherein the impeller is directly connected to the motor without a separate set-up gear(Fig 2; Col 2, ll. 33-42; Col 3, ll. 59-62).
Bosen fails to teach:
wherein the motor is driven by a high speed frequency inverter 
Hill teaches:
	An analogous multistage centrifugal compressor(Fig 2, Fig 4) wherein the motor(7) is driven by a high speed frequency inverter(6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bosen to incorporate the teachings of Hill by using a high speed frequency inverter to drive the motor to achieve predictable results.  In this case, the predictable result is the ability to vary the speed and torque of the motor to optimize compressor efficiency.   

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bosen in view of Takahashi et al. (US 6196809), hereinafter: “Takahashi”.
In Reference to Claim 5
Bosen teaches:
The boil-off gas compressor according to claim 4(see rejection of claim 4 above), wherein the compressor housing and the secondary compressor housing are connected to each other(Fig 2; Col 3, l. 23) such that the boil-off gas compressed while passing through the impeller is then supplied to the secondary impeller(2’) such that the boil-off gas is additionally compressed by the secondary impeller(Fig 2; Col 3, ll. 63-66).
Bosen fails to teach:
 the boil-off gas compressed is cooled by an intermediate cooler and then supplied to the secondary impeller 
Takahashi teaches:
	An analogous compressor(1) having an intermediate cooler(3a) between the first and second stage impellers(21a,21b).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bosen to incorporate the teachings of Takahashi to provide an intercooler between the first and second stage impellers to be able to tailor the temperature of the boil-off gas as desired and/or required for the application(Col 7, ll. 12-34; Col 8, ll. 4-10).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bosen in view of Taiji et al. (JP 2016173098), hereinafter: “Taiji”. The English Translation of Taiji to be referenced hereinafter.
In Reference to Claim 9
Bosen teaches:
The boil-off gas compressor according to claim 1(see rejection of claim 1 above), 
Bosen fails to teach:
a pressure sensor detecting an interior pressure of the motor housing
Taiji teaches:
An analogous multistage compressor having a pressure sensor(43) detecting an interior pressure of the compressor housing.
Bosen teaches a multistage compressor which circulates a coolant fluid in the motor housing, but does not teach detecting an interior pressure of the motor housing.  Taiji teaches a method detecting an interior pressure of a compressor housing by using a pressure sensor.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of detecting an interior pressure of the motor housing of Bosen using a pressure sensor as taught by Taiji.  Using the known technique of detecting an interior pressure of a housing of Taiji to provide interior pressure detection of a motor housing which circulates a coolant fluid would have been obvious to one of ordinary skill. See KSR; MPEP 2141 III C.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bosen in view of Hirokawa et al. (JP 2013207964), hereinafter: “Hirokawa”. The English Translation of Hirokawa to be referenced hereinafter.
In Reference to Claim 10
Bosen teaches:
The boil-off gas compressor according to claim 1(see rejection of claim 1 above), wherein the motor housing comprises a supply hole(at 17) through which a gas(cooling stream; Col 3, ll. 35-36) is supplied from an exterior to the motor housing(Col 3, ll. 30-45) and a vent hole(at 19) through which an interior gas is discharged(Col 3, ll. 45-50)
Bosen fails to teach:
the gas is an inert gas
Hirokawa teaches:
An analogous multistage compressor(1) having a motor housing(8) which comprises a supply hole(15) through which an inert gas(nitrogen; P[0049]) is supplied from an exterior to the motor housing(Fig 1-2; P[0047]) and a vent hole(16) through which an interior gas is discharged(Fig 1-2; P[0047]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine these two references because it is obvious to substitute one known element for another to obtain predictable results. See MPEP 2143(B).
In this case, Bosen teaches a base compressor with a cooling structure. Hirokawa teaches a comparable compressor with a cooling structure. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling structure of Bosen by replacing the cooling fluid with nitrogen as taught by Hirokawa as both references deal with cooling structures for compressors that function in the same manner, and which is a simple substitution which would yield predictable results. In this case, the predictable result would be the use of a nitrogen as the cooling fluid to effectively cool the compressor.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WOLCOTT whose telephone number is (571)272-9837. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court D. Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P WOLCOTT/           Primary Examiner, Art Unit 3745